Haekis, J.
The question for the decision of this Court is, whether the bill of the administrator of Elijah Walker, deceased, can be maintained. The facts, shortly, are, that Elijah Walker, the intestate, became accommodation endorser on notes made by the firm of Walker, O’Keefe & Go.; that, upon the dissolution of that firm, the partners severally executed to each other, with security, their bonds of indemnity against the debts of the firm. Subsequently, suit was instituted against Elijah Walker, tire accommodation endorser of some of the notes *258given by the firm whilst the partnership existed, and judgment had, and execution issued to enforce it, and was levied on a large amount of the property of the intestate and sold, and the proceeds of the sale were applied in satisfaction of the judgment so rendered.
The administrator, after reciting these facts in his bill (and they are not disputed) prayed that to the extent of the payments made with the proceeds of the sale of the intestate’s property in satisfaction of these firm debts on which his intestate was accommodation endorser, the securities of the partners on the indemnifying bonds,* (their principals being insolvent) should account to complainant as administrator, and reimburse the estate the amount so paid by it.
The equity in behalf of the estate of Elijah Walker upon the facts, is so manifest that their statement is the only argument which the case demands.
Judgment affirmed.

The bill did not allege insolvency — Reporter.